Citation Nr: 1002796	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
bipolar disorder, generalized anxiety disorder, posttraumatic 
stress disorder (PTSD) and somatization disorder, to include 
as secondary to a back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2003 rating decisions 
which, in pertinent part, denied the Veteran's claim of 
entitlement to service connection for Crohn's disease and an 
acquired psychiatric disorder, to include major depressive 
disorder, bipolar disorder, generalized anxiety disorder and 
somatization disorder.  The Veteran filed a timely appeal of 
these determinations to the Board.  These claims were before 
the Board in July 2006 and were remanded for further 
development.  The claims were returned to the Board and an 
October 2007 decision denied the Veteran's service connection 
claim for Crohn's disease.  

In an April 2004 Notice of Disagreement, the Veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge.  In May 2004, the Veteran withdrew his 
hearing request and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the Veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).

Broadly construing the Veteran's contentions as having an 
acquired psychiatric disorder related to service, and given 
the findings of record, which include diagnoses of major 
depressive disorder, bipolar disorder, generalized anxiety 
disorder, PTSD and somatization disorder, the Board has 
recharacterized the Veteran's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

With regard to the claim for entitlement to service 
connection for a back condition, the Board notes that in a 
written statement dated November 30, 2009, the Veteran, 
through his representative, submitted what the Board has 
construed as a notice of disagreement (NOD) with regard to 
the denial of his service-connection claim.  By filing an 
NOD, the Veteran has initiated appellate review of the denial 
of his claim.  The next step in the appellate process is for 
the RO to issue to the Veteran a statement of the case (SOC).  
See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status; a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2009).

Given that the Veteran's claim for service connection for an 
acquired psychiatric disorder includes a secondary claim 
based on a back condition, the Veteran's claim for an 
acquired psychiatric condition is inextricably intertwined 
with the service-connection issue which has been remanded for 
issuance of an SOC.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to service 
connection for a back condition.  Along 
with the SOC, furnish to the Veteran and 
his representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to service 
connection for a back condition may be 
obtained only if a timely appeal is 
perfected to the issue.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


